 Case 1:17-cv-12472-DLC Document 57-4 Filed 03/08/19 Page 1 of 7




  PMOS EXHIBIT 4
EXECUTED INVENTION ASSIGNMENTS
  PLAINTIFF PROVIDED TO THE IDI
          Case 1:17-cv-12472-DLC Document 57-4 Filed 03/08/19 Page 2 of 7




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 26 of 188
          Case 1:17-cv-12472-DLC Document 57-4 Filed 03/08/19 Page 3 of 7




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 27 of 188
          Case 1:17-cv-12472-DLC Document 57-4 Filed 03/08/19 Page 4 of 7




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 28 of 188
          Case 1:17-cv-12472-DLC Document 57-4 Filed 03/08/19 Page 5 of 7




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 29 of 188
          Case 1:17-cv-12472-DLC Document 57-4 Filed 03/08/19 Page 6 of 7




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 30 of 188
          Case 1:17-cv-12472-DLC Document 57-4 Filed 03/08/19 Page 7 of 7




Case 1:17-cv-12472-DLC       Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 31 of 188
